SOMERVILLE, J.
The first question raised by the demurrer to the complainant’s bill is, whether courts of equity in this State possess jurisdiction to grant alimony, in the nature of maintenance, to a wife, unconnected with any proceedings for divorce. The bill alleges that the defendant abandoned the complainant, without any just excuse, and refused to live with her, or to make any provision for her support and maintenance. The prayer is for alimony, without seeking a divorce.
This question was fully discussed by this court in the case of Glover v. Glover, 16 Ala. 440, where, after an elaborate review of the authorities, the conclusion was reached that courts of equity exercised a jurisdiction over the subject of alimony, not merely incidental, but original, in cases where the wife’s right to a maintenance exists. The broad ground upon which the jurisdiction is made to rest is the unquestionable duty of the husband to support the.wife, and the inadequacy of legal remedies to- enforce this duty. The doctrine of this case was followed in Mims v. Mims, 33 Ala. 98, and again in Wray v. Wray, lb. 187.
It may be admitted that the weight of authority, both in England and in this country, is opposed to the doctrine adopted in these cases, but the reasoning upon which this doctrine rests is logical and sound, and is supported by. many well considered decisions of our most respectable courts. Among these may be mentioned the courts of Mississippi, Iowa, Kentucky, California, South Carolina and Virginia.— Garland v. Garland, 50 Miss. 694; Graves v. Graves, 36 Iowa, 310; Logan v. Logan, 2 B. Monroe, 142; Galland v. Galland, 38 Cal. 265; Prather v. Prather, 4 Desan’s Eq. 33; Rhame v. Rhame, 1 McCord Ch. 197; Purcell v. Purcell, 4 Hen. & Munf. 507; Almond v. Almond, 4 Rand. 662.
*227Mr. Justice Story, in commenting on the rule settled in these cases, observes, that “ there is so much good sense and reason in this doctrine, that it might be wished it were generally adopted.” — 2 Story’s Eq. Jur. § 1423a. See, also, Schouler on Husband and Wife, § 485; 2 Cord, on Leg..& Eq. Nights Mar. Women (2d Ed.), § 958 et seq. Some of tiie States have accordingly seen fit to adopt it by statutory enactment, thus affirming confidence in its wisdom and sound policy. Without being unmindful of the force of the criticisms pronounced upon these cases by recent law writers, we are not willing to depart from, or overturn the principle established by them, at this late day. — 3 Pom. Eq. Jur. §§ 1120, 1299.
The wife’s claim to alimony is an equitable demand against the husband, and there can be no doubt of her right to attack for fraud any transfers or alienations of property made by him with intent to defeat her claim, and that such fraudulent grantees may properly be made defendants to the suit for alimony. Wait on Fraud. Conveyances, p. 140, §90; Turner v. Turner, 44 Ala. 437.
The bill was not rendered multifarious by reason of the joinder of the several grantees as co-defendants in the suit. They are all grantees, or donees, of the same person. The several transfers spring out of the alleged common purpose to defraud the complainant, and the object and purpose of the suit is single in seeking satisfaction of the complainant’s demand out of the debtor’s property which is alleged to have been fraudulently conveyed. — Russell v. Garrett, 75 Ala. 350; Lehman v. Meyer, 67 Ala. 396; Halstead v. Shepard, 23 Ala. 558; Fellows v. Fellows, 15 Amer. Dec. 428-9.
The demurrer to the bill was properly overruled and the decree of the chancellor overruling it is affirmed.